Exhibit 10.6h

Execution Copy

SIXTH AMENDMENT

TO

TERM LOAN AGREEMENT

THIS SIXTH AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) dated as of June
18, 2013 is by and between SolarCity Corporation, a Delaware corporation (the
“Borrower”) and U.S. Bank National Association (the “Bank”) as a Sixth Amendment
to that certain Term Loan Agreement dated as of January 24, 2011 (as amended by
the First Amendment to Term Loan and Security Agreement dated as of May 1, 2011,
and as further amended by a letter dated as of October 19, 2011, by the Third
Amendment to Term Loan Agreement dated as of March 6, 2012, the Fourth Amendment
and Waiver to Term Loan Agreement dated as of June 28, 2012, and the Fifth
Amendment Waiver to Term Loan Agreement dated as of October 12, 2012, as further
amended by a letter dated as of May 9, 2013, and as may further amended,
modified or supplemented from time to time, the “Loan Agreement”) between the
Bank and the Borrower. Capitalized terms that are not otherwise defined herein
shall have their defined meaning under the Loan Agreement.

W I T N E S S E T H

WHEREAS, pursuant to the Loan Agreement, the Bank made available to the Borrower
a term loan facility in an amount not to exceed Seven Million Dollars
($7,000,000.00);

WHEREAS, the Borrower has requested that the Bank amend certain provisions of
the Loan Agreement and the Bank is willing to make such amendments to the Loan
Agreement, in accordance with and subject to the terms and conditions set forth
herein; and

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein, the undersigned hereby agree as follows:

ARTICLE I

AMENDMENTS TO LOAN AGREEMENT

1.1 New Definitions. The following definitions are hereby added to Section 1 of
the Loan Agreement in the appropriate alphabetical order:

““Amendment Effective Date” means June 18, 2013.”

““Convertible Notes” means the notes issued under the Indenture.”

““Indenture” means the indenture executed by Borrower, together with one or more
supplemental indentures, pursuant to which the Borrower may issue to certain
underwriters for resale, securities which provide for the conversion of
Indebtedness into Equity Interests of the Borrower, cash or a combination
thereof.”



--------------------------------------------------------------------------------

““Indenture Documents” means, collectively, the Indenture, the Convertible Notes
and any document or agreement pertaining to any rights of any holders of the
Convertible Notes.”

““Permitted Convertible Indebtedness” means the Indebtedness of Borrower to
under, and as defined in, the Indenture; provided that:

(i) such Indebtedness is unsecured;

(ii) the aggregate outstanding principal amount of such Indebtedness does not
exceed $345,000,000;

(iii) the scheduled maturity date of such Indebtedness occurs at least 365 days
after February 1, 2015;

(iv) the interest rate per annum applicable to cash interest under the Indenture
Documents does not exceed 5.00%; and

(v) the Indenture Documents do not include any financial covenant.”

““Share Lending Agreement” means the Share Lending Agreement to be entered into
among the Borrower, one or more underwriters and an agent, providing for the
lending by Borrower of shares of its common stock, par value $.001 per share, in
connection with the issuance of the Permitted Convertible Indebtedness.”

1.2 Amendment to Section 1.

(a) The following definitions set forth in Section 1 of the Loan Agreement are
hereby amended and restated in their entirety to read as follows:

““Debt Service Coverage Ratio” means, for a given date of determination, with
respect to Borrower, the ratio of: (a) for the trailing 12-month period then
ending on the most recent fiscal quarter end available (i) EBITDA, less
(ii) Maintenance Capital Expenditures, to (b) cash Interest Charges, for the
trailing 12-month period then ending on the most recent fiscal quarter end
available.”

““Permitted Indebtedness” means:

(a) all Indebtedness to the Bank;

(b) Indebtedness to parties other than the Bank (including as a guaranty or
surety or pursuant to a contingent liability) in an aggregate amount not to
exceed Five Hundred Thousand Dollars ($500,000.00) at any one time outstanding;

(c) all other Indebtedness of the Borrower in existence as of the date of this
Agreement and disclosed to the Bank on Schedule 2 attached hereto;

(d) Indebtedness incurred solely for the purpose of financing the acquisition of
equipment (and any accessions, attachments, replacements or improvements
thereon);

 

2



--------------------------------------------------------------------------------

(e) Indebtedness incurred with respect to equipment leased to customers in the
ordinary course of business, which Indebtedness is contemplated to be serviced
by the related lease payment;

(f) guaranties of obligations of Borrower’s Subsidiaries;

(g) Indebtedness incurred under an inventory financing facility between the
Borrower and Bank of America, as administrative agent, and the lenders party
thereto and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as sole lead
arranger and sole book manager, in an aggregate amount not to exceed Sixty-Five
Million Dollars ($65,000,000.00) at any one time outstanding, with a maturity no
longer than eighteen (18) months;

(h) Indebtedness incurred under the Bank of America Credit Agreement; provided
that the principal amount of such Indebtedness shall not exceed One Hundred
Million Dollars ($100,000,000) at any time;

(i) other Indebtedness incurred for the acquisition or lease of vehicles (so
long as the amount of the Indebtedness does not exceed the purchase price of the
vehicles purchased with the proceeds thereof) and any refinancing of such other
vehicle Indebtedness (so long as the amount of the Indebtedness is not increased
in connection with such refinancing);

(j) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets; provided that
(i) any Liens securing such Indebtedness do not at any time encumber any
property, assets or revenues other than the property, assets or revenues
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value at the time of the acquisition, whichever
is lower, of the property being acquired on the date of acquisition; provided,
further, however, that the aggregate amount of all such Indebtedness of the
Borrower at any one time outstanding shall not exceed Ten Million Dollars
($10,000,000);

(k) intercompany debt;

(l) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(m) obligations of reimbursement owed to the issuers of surety bonds (including,
without limitation, payment and performance bonds, operation and maintenance
bonds, contractor license bonds, bid bonds, energy broker bonds, prevailing wage
bonds, sweepstake bonds, permit bonds, electrical license bonds, notary public
bonds and other similar bonds) to the extent such surety bonds are procured in
the ordinary course of business;

 

3



--------------------------------------------------------------------------------

(n) Indebtedness evidenced in warrants issued by Borrower in connection with its
Equity Interests and stock options in the Borrower, in each case issued in the
ordinary course of business, so long as such Indebtedness is not for borrowed
money;

(o) other unsecured Indebtedness not contemplated by the above provisions in an
aggregate principal amount not to exceed Ten Million Dollars ($10,000,000) at
any time outstanding;

(p) Permitted Convertible Indebtedness; and

(q) extensions, refinancing, modifications, amendments and restatements of any
item of Permitted Indebtedness described in (a) through (p) above.”

1.2 Amendment to Section 9.4. Section 9.4 of the Loan Agreement is hereby
amended by replacing the period at the end of clause (i) thereof with the phrase
“, and”, and by adding the following new clause (j) to the end of said Section
9.4:

“(j) to the extent it constitutes an extension of credit, the loan by the
Borrower of shares of its common stock, par value $.001 per share, under the
Share Lending Agreement.”

ARTICLE II

CONDITIONS TO EFFECTIVENESS

2.1 Closing Conditions. This Amendment shall become effective as of the
Amendment Effective Date upon satisfaction of the following conditions (in each
case, in form and substance reasonably acceptable to the Bank):

(a) Executed Amendment. The Bank shall have received a copy of this Amendment
duly executed by the Borrower and the Bank.

(b) Default. No Default or Event of Default shall exist.

(c) Fee. The Borrower shall pay to the Bank a nonrefundable fee in the amount of
Five Thousand Dollars ($5,000).

ARTICLE III

MISCELLANEOUS

3.1 Amended Terms. On and after the Amendment Effective Date, all references to
the Loan Agreement in each of the Loan Documents shall hereafter mean the Loan
Agreement as amended by this Amendment. Except as specifically amended hereby or
otherwise agreed, the Loan Agreement is hereby ratified and confirmed and shall
remain in full force and effect according to its terms.

 

4



--------------------------------------------------------------------------------

3.2 Representations and Warranties of Borrower. The Borrower represents and
warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by the
Borrower of this Amendment, other than those which have been duly obtained.

(d) The representations and warranties set forth in Section 8 of the Loan
Agreement are true and correct in all material respects as of the date hereof
(except for those which expressly relate to an earlier date).

(e) Immediately before and after giving effect to this Amendment, no event has
occurred and is continuing which constitutes a Default or an Event of Default.

(f) Neither the Indenture nor the Share Lending Agreement shall create a Lien on
any Collateral held under the Security Documents. The Security Documents
continue to create a valid security interest in, and Lien upon, the Collateral,
in favor of the Bank which security interests and Liens are perfected in
accordance with the terms of the Security Documents and prior to all Liens other
than Liens permitted under Section 9.6 of the Loan Agreement.

(g) The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims, and all of the Bank’s rights
and remedies under the Loan Agreement are still in full force and effect.

3.3 Reaffirmation of Obligations. The Borrower hereby ratifies the Loan
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Loan Agreement applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.

3.4 Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Loan Agreement.

3.5 Fees and Expenses. The Borrower shall pay to the Bank the fee set forth in
Section 2.1(c). The Borrower additionally agrees to pay all reasonable costs and
expenses of the Bank in connection with the preparation, execution and delivery
of this Amendment, including without limitation the reasonable fees and expenses
of the Bank’s legal counsel.

 

5



--------------------------------------------------------------------------------

3.6 Further Assurances. The Borrower agree to promptly take such action, upon
the request of the Bank, as is necessary to carry out the intent of this
Amendment.

3.7 Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.8 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

3.9 No Actions, Claims, Etc. As of the date hereof, the Borrower hereby
acknowledges and confirms that it has no knowledge of any actions, causes of
action, claims, demands, damages and liabilities of whatever kind or nature, in
law or in equity, against the Bank or the Bank’s respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Loan Agreement on or prior
to the date hereof.

3.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

3.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

3.12 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 11.5 and 11.7 of the Loan Agreement are hereby incorporated by
reference, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:     SOLARCITY CORPORATION,     a Delaware corporation     By:  

/s/ B. Kelly

    Name:   Robert D. Kelly     Title:   Chief Financial Officer



--------------------------------------------------------------------------------

BANK:     U.S. BANK NATIONAL ASSOCIATION,     in its capacity as Bank     By:  

/s/ Cecilia Person

    Name:   Cecilia Person     Title:   Vice President